Case 1:19-cv-00768-BMC Document 29 Filed 12/23/19 Page 1 of 2 PageID #: 245



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF NEW YORK



LASHAWN SHARPE, individually and on        No. 1:19-cv-00768-BMC
behalf of all others similarly situated,

                           Plaintiff,      MOTION FOR SUMMARY JUDGMENT
                                           AGAINST DEFENDANTS
             - against -

A & W CONCENTRATE COMPANY and
KEURIG DR PEPPER INC.,

                           Defendants.
 Case 1:19-cv-00768-BMC Document 29 Filed 12/23/19 Page 2 of 2 PageID #: 246




       Plaintiffs Lashawn Sharpe (“Plaintiff”) respectfully move this Court for an Order entering

summary judgment against Defendants on the issue of liability for violation of the rules established

by the Food and Drug Administration on the labeling of vanilla in a food product.

       In support of this Motion, Plaintiff relies on the attached Memorandum of Law; the

Declaration of Michael R. Reese, and accompanying exhibits thereto, including the Expert Report

of Dr. Daphna Havkin-Frenkel and the laboratory analysis of Alliance Technologies; and,

Plaintiff’s Rule 56.1 Statement of Undisputed Material Facts.

Respectfully submitted on this 23rd day of December, 2019.
                                                          REESE LLP

                                                     By: _/s/ Michael R. Reese _______________
                                                      Michael R. Reese
                                                      100 West 93rd Street, 16th Floor
                                                      New York, New York 10025
                                                      Telephone: (212) 643-0500
                                                      Facsimile: (212) 253-4272
                                                      mreese@reesellp.com

                                                         SHEEHAN & ASSOCIATES, P.C.
                                                         Spencer Sheehan
                                                         505 Northern Blvd., Suite 311
                                                         Great Neck, New York 11021
                                                         Telephone: (516) 303-0552
                                                         Facsimile: (516) 234-7800
                                                         spencer@spencersheehan.com

                                                      Counsel for Plaintiff and the Proposed Class
       .




                                                     1
